DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application # 17/804,352 was filed on 5/27/2022.
Claims 1-9 are subject to examination.
An IDS filed on 8/8/2022 has been fully considered and entered by the Examiner
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 respectively rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 respectively of U.S. Patent No. 11,381,656 (hereinafter ‘656 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variations of each other and contain similar subject matter as follows: “the service supporting service capabilities through a set of Application Programming Interfaces (APIs), and cause the service to: store, in the memory, one or more message templates, each message template, of the one or more message templates, comprising one or more values of parameters associated with a message that may be received by the service from one or more devices on the communications network and having a list of target resources identifying one or more target resources of the network apparatus that each message template applies to; receive a request to create a new request message template, the request to create a new request message template comprising one or more values of parameters associated with a message that may be received by the service and one or more target resources that the message template applies to; create the new request message template, the new request message template comprising corresponding parameter values, wherein the corresponding parameter values are based on the received one or more values of parameters; generate an identifier associated with the new request message template; store, in the memory, the new request message template associated with the identifier and the one or more target resources; receive, from a device on the communications network, a message targeting a resource of the network apparatus matching a target resource of the one or more target resources associated with the new request message template; retrieve, from the memory in response to the message from the device, a stored message template associated with the resource targeted in the message received from the device; combine information in the received message with parameter values in the retrieved stored message template to form a complete message; process the complete message; and send, to the device in response to the message received from the device, a response message.”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A). Yang et al. U.S. Patent Publication # 2016/0294748 which in Paragraph 38 teaches identifying one or more message templates from the message template library, template creation handling for receiving template creation request.
B).  Nimmagadda et al. U.S. Patent Publication # 2017/0180320 which in message template and particular data message has an attribute that is stored in the group storage structure and retrieves the particular data message’s template identifier from the group storage structure.
C).  Evans et al. U.S. Patent Publication # 2011/0016050

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809. The examiner can normally be reached M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/Primary Examiner, Art Unit 2453